Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered November 15, 1975, convicting him of robbery in the first degree and two counts of robbery in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The introduction of impeachment evidence that, at the time of defendant’s arrest, he failed to relate to the arresting officer the exculpatory version of events to which he testified at trial, was error (see Doyle v Ohio, 426 US 610). However, in light of the overwhelming evidence of defendant’s guilt, defense counsel’s failure to make timely objections, and the court’s curative instructions given both after the evidence in question was admitted and in its final charge, we find this error to be harmless beyond a reasonable doubt (see *582People v Crimmins, 36 NY2d 230; cf. People v Conyers, 49 NY2d 174). Mollen, P. J., Hopkins, Titone and Mangano, JJ., concur.